Case 8:17-cv-01175-DOC-JDE Document 124 Filed 11/01/18 Page 1 of 1 Page ID #:4671

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
  Case No.       SACV 17-01175-DOC (JDEx)                                         Date    November 1, 2018
  Title          Vizio, Inc., v LeEco V. Ltd., et al




 Present: The Honorable        John D. Early, United States Magistrate Judge



                  Maria Barr                                                      CS 11/01/18
                 Deputy Clerk                                          Court Reporter / Recorder


            Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                 Robert M. Waxman                                       Daniel J. Tyukody, Jr.
                                                                          Jeffrey K. Joyner
                                                                           Sidney Austin
                                                                            Colin Fraser


Proceedings:               Motion Hearing re [115] Defendant’s Motion for Protective Order for to
                           Bifurcate Alter Ego Allegations and Stay Related Discovery; [116]
                           Defendant’s Motion to Compel Reponses to Request for Admission and
                           Request for Production of Documents; [117] Plaintiff’s Motion to Compel
                           LeEco V. Ltd. and Lele Holding, Ltd. to Respond to Vizio’s First
                           Requests for Production of Documents



      Case called. Appearances made. Court provides tentative ruling regarding certain issues.
Motions are argued. Motions taken under submission with a written order or orders to follow.




                                                                                               2   :   33

                                                             Initials of Clerk:          mba




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                      Page 1
